Hines v Hines (2018 NY Slip Op 01810)





Hines v Hines


2018 NY Slip Op 01810


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


377 CA 16-01221

[*1]JANET M. HINES, PLAINTIFF-APPELLANT,
vJOSHUA J. HINES, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


PAUL B. WATKINS, FAIRPORT, FOR PLAINTIFF-APPELLANT.
TULLY RINCKEY, PLLC, SYRACUSE (CHRISTINE F. REDFIELD OF COUNSEL), FOR DEFENDANT-RESPONDENT. 
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Supreme Court, Onondaga County (Kevin G. Young, J.), entered December 9, 2015. The order, among other things, awarded defendant sole legal custody and primary physical residence of the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court